In an action to recover damages pursuant to an insurance policy, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Kings County (Golden, J.), dated March 17, 1995, which, inter alia, granted the motion of the defendant Republic Insurance Company for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff’s refusal to permit his wife to be examined under oath constituted a material breach of the insurance policy precluding recovery of the policy proceeds (see, Argento v Aetna Cas. & Sur. Co., 184 AD2d 487).
We have reviewed the plaintiff’s remaining contentions and conclude that they are either without merit or need not be reached in light of the above determination. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.